Title: To Thomas Jefferson from James Blake, 8 December 1795
From: Blake, James
To: Jefferson, Thomas



Sir
Phila. Dec. 8. 1795.

I beg leave to inform you that I have this morning put Cortes’s letters into Mr. Crosby’s hands to be forwarded to you as soon as possible. Mrs. Carmichael brought them with her here from Maryland—but forgot the manuscript. She assured me, however, she would not fail to send it by the first opportunity. With great respect I have the honor to be, Sir, Your most obedient & most humble servant

James Blake

